Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty on 07/19/21.
The application has been amended as follows: 
Claim 12 has been cancelled.
In claim 1, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 1, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 1, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 1, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 1, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 1, line 7, “semiconductor” has been replaced with –silicon carbide--.
In claim 2, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 2, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 2, line 9, “semiconductor” has been replaced with –silicon carbide--.
In claim 3, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 3, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 4, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 4, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 5, line 1, “semiconductor” has been replaced with –silicon carbide--.

In claim 5, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 5, line 5, “semiconductor” has been replaced with –silicon carbide--.
In claim 6, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 6, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 6, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 6, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 7, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 7, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 7, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 8, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 8, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 9, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 9, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 9, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 9, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 9, line 10, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 7, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 9, “semiconductor” has been replaced with –silicon carbide--.
In claim 10, line 10, “semiconductor” has been replaced with –silicon carbide--.

In claim 11, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 11, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 11, line 9, “semiconductor” has been replaced with –silicon carbide--.
In claim 11, line 13, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 10, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 13, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 14, “semiconductor” has been replaced with –silicon carbide--.
In claim 13, line 16, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 1, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 2, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 3, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 4, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 6, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 7, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 9, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 10, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 12, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 13, “semiconductor” has been replaced with –silicon carbide--.
In claim 14, line 15, “semiconductor” has been replaced with –silicon carbide--.
The following is an examiner’s statement of reasons for allowance:  the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  a silicon carbide epitaxial layer that is disposed on a principal surface of the silicon carbide wafer and contains a first conductivity type impurity, wherein thickness distribution of the silicon carbide epitaxial layer and concentration distribution of the impurity in the silicon carbide epitaxial layer have a positive correlation in a plane parallel to the principal surface of the silicon carbide wafer, as disclosed by independent claims 1 and 13-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 20, 2021